Title: Abigail Adams to Mary Smith Cranch, 29 April 1792
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Sunday N york April 29 1792
I left Philadelphia on twesday Noon the 24 of April. my first stage was only twenty miles. I bore it better than I expected. the next day rode only 18. Rain came on & the Roads were Miry indeed. we did not get to this place till fryday Evening. here I find a vacancy which cannot be supplied, tho all my Friends are good & kind. the first being who welcomed me to the House, and met me at the door, was Billys little favorite dog who came skipping & hopping upon me. my feelings were awakned almost to Tears— Mrs smith I should have said moved into the Cols House when he went away N york is in great distress. many of my particulars acquaintanc whose affluence was great & well founded when I lived here, and even when I passt through last winter, are now in Ruinous circumstances, thousands worse than nothing. Such is the wheel of fortune—
we propose setting out tomorrow but shall not reach Braintree (Quincy I beg your pardon) till next week. I will endeavour to write you what day when we get into Massachuseets, not perhaps till wednesday week. my Health is better than when I set out, but the Weather is very Rainy, & I dare not travell in bad weather. my best Regards to you all
adieu yours affectionatly
A Adams
